Citation Nr: 1013640	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) for the period prior to 
December 5, 2007.  

2.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disorder.

3.  Entitlement to a rating in excess of 30 percent for a 
cervical spine disorder. 

4.  Entitlement to service connection for a stomach disorder. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for peripheral 
myopathy. 

7.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder.  

8.  Entitlement to an effective date earlier than July 24, 
2008 for Dependents' Educational Assistance.  
REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to a TDIU.  

The Veteran testified before the Board by videoconference 
from the RO in November 2006.  A transcript of the hearing is 
associated with the claims file. 
 
In May 2007, the Board denied entitlement to a TDIU and 
denied claims for earlier effective dates for service 
connection for a lumbar spine and cervical spine 
disabilities.  The Veteran appealed the decision to the Court 
of Appeals for Veterans Claims (Court).  In an August 2008 
brief to the Court, the appellant specified that the appeal 
was of that portion of the decision that denied entitlement 
to the TDIU.  In a November 2008 brief, the Secretary also 
indicated that the only issue on appeal was entitlement to 
TDIU.   

While under review by the Court, by way of a March 2009 
decision, the RO granted entitlement to a TDIU, effective 
December 5, 2007.  In correspondence in June 2009, the 
appellant expressed disagreement with the effective date for 
TDIU.  

Despite the fact that the RO granted TDIU in its March 2009 
decision, the Court, by way of a June 2009 Memorandum 
Decision, vacated the portion of the Board's May 2007 
decision that denied TDIU, and remanded the matter for 
further proceedings.  On page three of the June 2009 
Memorandum Decision, Judge Lance pointed out that the issue 
on appeal was entitlement to TDIU.  

Based on the Veteran's appeal of the May 2007 Board decision, 
his August 2008 brief, the Secretary's November 2008 brief, 
and the June 2009 Memorandum Decision, the Board can only 
conclude that the portion of the Board's May 2007 decision 
pertaining to the issues of earlier effective dates for 
service connection for lumbar spine and cervical spine 
disabilities was not the subject of an appeal to the Court, 
was not vacated, and is final.  These two matters are 
therefore not before the Board.  As for entitlement to a 
TDIU, the RO awarded this, the benefit sought on appeal, 
effective from December 5, 2007.  As the benefit sought on 
appeal has been granted for only a portion of the period of 
time covered by the appeal (which stems from the claim for 
TDIU received December 2, 2004), the remaining issue for 
consideration before the Board is entitlement to TDIU for the 
period prior to December 5, 2007. 

The issues of entitlement to increased ratings for the lumbar 
and cervical spine disorders (claimed in December 2007), 
entitlement to service connection for a stomach disorder, 
hypertension, and peripheral myopathy, entitlement to an 
increased initial rating for PTSD, and entitlement to an 
earlier effective date for Dependents' Educational 
Assistance, are all addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.  




FINDINGS OF FACT

1.  Prior to December 5, 2007, all of the Veteran's service-
connected disabilities were physical in nature.  These 
physical disabilities are as follows: degenerative joint 
disease of the low back, rated as 40 percent disabling; 
degenerative joint disease of the cervical spine, rated as 30 
percent disabling; residuals of a penetrating wound to the 
left buttock, rated as 20 percent disabling; and a left 
buttock scar, rated as noncompensable.  Prior to December 5, 
2007 the service-connected (physical) disabilities were not 
shown to impair his mental, emotional, or cognitive 
functioning, and, considering the Veteran's level of 
education, special training, and previous work experience, 
the service-connected disabilities would not prevent the 
Veteran from following many forms of substantially gainful 
occupation in sedentary and cerebral positions.    

2.  The RO awarded service connection for posttraumatic 
stress disorder (PTSD) with a 50 percent rating, effective 
December 5, 2007.

3.  It is not until December 5, 2007, that a service-
connected psychiatric disability is shown to have combined 
with the Veteran's service-connected physical disabilities to 
render the Veteran unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  


CONCLUSION OF LAW

The criteria for entitlement to total disability based on 
individual unemployability have not been met for the period 
prior to December 5, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the veteran asserts that a TDIU should be awarded for 
the period prior to December 5, 2007.  The Veteran submitted 
his claim for TDIU in December 2004.  In January 2005, the RO 
provided notice of the requirements needed to establish 
entitlement to a TDIU rating.  The notice also explained the 
respective responsibilities of VA and the Veteran to obtain 
relevant evidence.  The notice did not provide the criteria 
for assignment of an effective date.  In order to determine 
whether to proceed with the adjudication, the Board will 
examine whether the errors were prejudicial to the appellant 
and affected the essential fairness of the adjudication. 

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  In 
written statements to VA and in testimony in hearings at the 
RO and before the Board, the Veteran reported the symptoms 
that he experienced and the effect they have on him and 
provided evidence of private medical examination and self-
employment income.  The Veteran also provided detailed 
argument in correspondence to the Board and in briefs to the 
Court addressing the nature, severity, and time of onset of 
the symptoms associated with his service connected 
disabilities.  The Board concludes that the Veteran had 
actual knowledge of the criteria to establish the effective 
date for TDIU.  Although adjudicative documents may not 
substitute for proper notice, the information provided in a 
March 2005 rating decision, a June 2005 statement of the 
case, and a May 2006 supplemental statement of the case, the 
Veteran is reasonably expected to understand what is required 
to substantiate the claim.  Accordingly, the notice errors 
did not affect the essential fairness of the adjudication.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served in the U.S. Marine Corps with combat 
service in the Republic of Vietnam.  He contends that he has 
been unable to sustain any form of substantially gainful 
employment starting in December 2004.  

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  For the purposes of this analysis, 
multiple injuries incurred in action will be considered a 
single disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the percentage requirements, a total rating may nonetheless 
be assigned upon a showing that the individual is unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§ 4.16(b).

A claim for a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU) 
is part of an increased rating claim when such a claim is 
raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 
(2009) (when a claimant has appealed from the initial 
disability rating assigned for a service-connected 
disability, the determination of whether he is entitled to 
TDIU, including the effective date for that award, is part 
and parcel of the determination of the initial rating for 
that disability).  

The effective date for an award of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim if received within one year from such date; 
otherwise, the date of receipt of claim.  38 C.F.R. § 3.400 
(o) (2).   

The Veteran's claim for TDIU was received on December 2, 
2004.  Effective from December 2, 2003 to December 5, 2007, 
the Veteran had the following service-connected disabilities: 
degenerative joint disease of the low back, rated as 40 
percent disabling; degenerative joint disease of the cervical 
spine, rated as 30 percent disabling; residuals of a 
penetrating wound to the left buttock, rated as 20 percent 
disabling; and a left buttock scar, rated as noncompensable.  
His combined rating was 70 percent.  Therefore, the Board 
concludes that the Veteran met the statutory criteria for 
eligibility for TDIU.  

As previously noted, the RO granted service connection and a 
50 percent rating for PTSD, effective December 5, 2007.  

Medical History 

Service treatment records showed that the Veteran sustained a 
penetrating wound in the left buttock from an explosive 
device in a training accident in April 1967.  He was also 
treated for neck and low back pain in 1968 after injuries in 
a fight.  There is no record of treatment for a fall in 
combat.  A left buttock scar was noted on the August 1969 
discharge physical examination.  The Veteran did not report 
any neck or back symptoms, and the examiner noted no spinal 
abnormalities.  

In correspondence in February 1986 and in a March 1986 RO 
hearing, the Veteran stated that he injured his lower back 
and aggravated a pre-service injury to his neck in a fall in 
Vietnam in the autumn of 1968.  An undated statement from a 
fellow Marine confirmed the occurrence of the fall.  He 
further stated that he experienced back spasms starting in 
1972 that were severe and required bed rest for three to four 
days.  The Veteran also stated that one year earlier he 
experienced back spasms after performing yard work that 
required two hospitalizations, treatment with muscle relaxing 
medication, and bed rest for two to three weeks.  Records 
from a private physician from 1990 to 2000 showed diagnoses 
and treatment for degenerative joint disease of the cervical 
spine, recurrent low back spasms, hypertension, 
hyperlipidemia, left knee disorder, and generalized anxiety.  
The Veteran also received pain management treatment for mid-
thoracic pain at a private clinic in 1994.  In September 
2000, the private physician noted that the Veteran's back 
symptoms were non-radicular and were improved over the past 
several years.  

In March 2002, a VA examiner noted the Veteran's reports of 
his injuries in service and his reports of continued moderate 
to severe low back pain with some radiating pain and 
occasional locking and muscle spasms.  The Veteran reported 
that he lost two weeks of work in the past year because of 
low back pain.  He reported no neck or upper extremity 
symptoms.  The examiner noted no deficits of the neck or 
upper extremities, a freely mobile and nontender scar on the 
left buttock, and some limitation of motion of the lumbar 
spine with stiffness.  The examiner also noted the Veteran's 
reports of bilateral degenerative joint disease of both knees 
with scars from three left knee surgeries.  Imaging studies 
of the lumbar spine showed mild facet degenerative arthritis 
at one level.   A VA examiner in November 2002 limited his 
notations to the history and causation of the spinal 
disorders.  

In August 2003, a VA physician noted the Veteran's reports of 
interscapular knotting, neck discomfort, and searing pain up 
and down his back, aggravated by any bench-press motions.  
The Veteran reported daily use of over-the-counter medication 
for pain and once per week use of prescription medication.  
However, the neck symptoms did not interfere with daily 
activities.  The Veteran also reported chronic lumbar pain 
and morning stiffness, requiring stretching exercises.  The 
Veteran experienced flare-up pain particularly after 
attempting to load a snow blower into a pickup truck the 
previous January.  The Veteran recently stopped playing 
racquetball and golf to avoid aggravation of his lower back. 
The Veteran did not use braces or assistive devices for 
walking but experienced difficulties in transfers after 
extended sedentary positioning.  The physician noted some 
limitation in cervical and lumbar spinal motion and mild 
lumbar muscle spasms.  X-rays showed significant degenerative 
joint disease of the cervical spine and mild degenerative 
joint disease of the lumbar spine.  

In a December 2004 RO hearing, the Veteran stated that he 
experienced recurrent back problems since service that 
permitted normal activities on some days and caused him to be 
"down" on other days.  The majority of the testimony was 
related to the history and causation of the disorder. 

In June 2005, the VA physician from 2003 noted the Veteran's 
reports of increasing difficulty at work because his frequent 
back spasms that interfered with efficient interactions with 
his clients.  The Veteran reported that his lower back was 
the primary source of discomfort but that the cervical region 
was also involved.  The Veteran reported that he was 
extremely careful to avoid any activity that could 
precipitate spasm and treated the discomfort with stretching 
and hot showers several times per day.  He was unable to sit 
for more than one hour and gave up sports and activities with 
children.  He did not use braces or support devices.  On 
examination, the physician noted a normal gait and mild 
lumbar muscle spasms and lumbar tenderness.  The physician 
measured a moderately limited range of motion of the lumbar 
and cervical spines and noted stiffness at the end of the 
range.  The physician noted that a flare-up episode would 
likely further reduce the range of motion.  Muscle strength 
was normal.  The physician noted the previous imaging studies 
and continued the diagnoses of cervical and lumbar strain 
with degenerative joint disease.  The physician did not 
examine the left buttock wound and did not note any reports 
by the Veteran of symptoms associated with the wound.  The 
physician noted that the Veteran would be unable to be 
employed in physical work but that the conditions did not 
preclude sedentary employment.  

In a January 2006 RO hearing, the Veteran described his self-
employment duties that included extensive traveling and 
meetings with clients.  He stated that he had abandoned an 
active lifestyle because of recurrent, unpredictable back 
spasms and could no longer work a full eight hour day 
sitting.  He stated that he did not receive physical therapy 
but needed to take frequent breaks for hot showers and 
stretching throughout the day and could "never make" a 40 
hour work week because the unpredictability of the spasms 
would preclude any employer accommodations.  The Veteran 
acknowledged that he was self-employed but could no longer 
put in the required hours that included paperwork and 
traveling.  He stated that he had not tried to obtain other 
employment because he would not be able to stand or lift and 
because his recent sales record would not be attractive to 
another employer.  

In a November 2006 Board hearing, the Veteran stated that he 
was still currently self-employed but could no longer work 60 
to 70 hour work weeks.  He stated that he had received 
medical treatment and physical therapy in the past but that 
all the treatment combined did not prevent chronic back 
spasms.  He stated that he currently saw his physician twice 
per year and performed stretching and hot showers which 
accomplished the same treatment as he had received in 
therapy.  In correspondence in December 2006, the Veteran's 
private physician noted that the Veteran was not able to work 
50 to 70 hours per week as he had during the past 
30 years.  

In July 2008, the Veteran underwent a VA mental health 
examination.  The Board notes that the Veteran did not have a 
service-connected psychiatric disability during the period of 
time relevant to this appeal.  However, the Board will review 
the history and symptoms noted by the examiner relevant to 
the Veteran's health prior to December 5, 2007.  The examiner 
noted a review of the claims file and the Veteran's report of 
outpatient treatment in 2004 at a private medical facility 
for alcoholism.  The Veteran reported that his chronic back 
pain added to his stress and that he had panic attacks from 
2001 to 2003.  The examiner noted a number of psychiatric 
symptoms including irritability, social isolation, 
hypervigilance, and mild memory issues but did not comment on 
the timing of the onset of the symptoms.  The examiner noted 
the Veteran's contention that his current unemployment was 
caused by his mental disorder noting that the symptoms 
impaired the mental energy needed to sell and recruit new 
clients and maintain professional licenses.  However, the 
examiner noted that the Veteran contended that his physical 
limitations and chronic pain also interfered with cognitive 
and social control necessary for good job performance.  The 
examiner diagnosed chronic posttraumatic stress disorder.    

Although outside the period of review for this appeal, the 
Veteran's spinal disorders were evaluated by VA examiners in 
July 2008 and January 2009.   In January 2008, the examiner 
noted the Veteran's reports of continued interscapular and 
lower back pain with recurrent severe muscle spasms.  The 
Veteran reported that he could operate an automobile for two 
hours and used a vibrating heating pad.  He could ride a lawn 
mower and perform household chores but not gardening or 
raking.  He performed stretching exercises for two to three 
hours in the morning, avoided activity until the afternoon, 
and took a 20 minute hot shower in the evening.  The Veteran 
walked unaided with a normal gait and did not use a back 
brace.  Range of motion was moderately limited substantially 
the same as measured in previous examinations.  No muscle 
spasms or tenderness were noted at the time of the 
examination. There were no radicular, neurological, sensory, 
or muscle strength deficits. 

In January 2009, the physician noted that the Veteran could 
operate an automobile for one hour before having to stop and 
stretch.  The physician noted that the left buttock wound 
appeared as a deep puckered scar and did not contribute to 
the Veteran's back symptoms.  There was no weakness or 
deficits of the upper or lower extremities.  Range of motion 
of the cervical and lumbar spine was moderately limited 
substantially as measured in previous examinations.  The 
physician commented that it was unusual to have the degree of 
impairment due to muscle spasms without indications of 
radiculopathy that were not shown on contemporary imaging 
studies.  The physician noted that the Veteran could not 
perform employment requiring physical work but that the 
spinal disorders did not preclude him from sedentary types of 
employment.  


Employment History 

The record shows that the Veteran has three years of college 
education, was registered with the National Association of 
Securities Dealers, and worked for 27 years as a self-
employed employee benefit planner and investment firm 
representative.  In a January 2006 RO hearing, the Veteran 
described his duties as primarily in sales, requiring 
extensive travel and meetings with clients and prospective 
clients.  He acknowledged that his field of business had 
suffered a general downturn and that he could not put in the 
work hours necessary to maintain competitive production.  He 
acknowledged driving 21,000 miles per year to attempt to keep 
up.  The Veteran reported in a January 2009 self-employment 
questionnaire that he last worked full time in 2003.  In a 
November 2005 memorandum, the Veteran's firm notified him 
that his registration with the firm was terminated for 
failure to meet the firm's annual production requirements.  
The firm noted that the action did not preclude the Veteran 
from associating with another firm with certain rights to 
continuing compensation for the value of his accounts.   

In a November 2006 Board hearing, the Veteran stated that his 
post-high school education was limited to financial services 
and that he could not become a teacher. 
He discussed the status of his business and that he was 
unable to maintain his level of production to be retained by 
his parent firm.  

The Veteran submitted income tax returns for the years 2002 
through 2007.   The Veteran reported that his business 
generated a net loss in each year.  The records showed 
business expenses for communications, internet, postage, and 
licenses.  The Veteran reported that he operated a vehicle 
for business use from 2003 to 2007 for 17,400; 21,400; 
18,100; 11,400; and 8,300 miles respectively.  

The Veteran submitted a January 2006 report from the Social 
Security Administration that showed taxable earnings for his 
career work history.  The records showed no earnings in 1997 
and 2002 to 2004 and significantly reduced earnings in 1999 
and 2001.  The earnings in the years 1998 and 2000 were 
consistent and slightly higher than the earnings in the 
earlier 1990s.  

Analysis

The Board concludes that an effective date prior to December 
5, 2007 for total disability based on individual 
unemployability is not warranted because the Veteran was not 
precluded from all forms of substantially gainful employment 
as a result of service-connected disabilities prior to that 
date.  Service connection for PTSD was granted, effective 
December 5, 2007, the date of claim for service connection, 
based on a mental health evaluation performed in July 2008.  
Although mental health symptoms may have been present prior 
to December 2007, the Board may not consider any impact on 
the Veteran's employability from the mental disorder because 
it was not a service-connected disability during that earlier 
period of time.  

The Board assessed the Veteran's written and oral statements 
regarding the nature, severity, and frequency of his back and 
neck symptoms and concludes that the Veteran is competent to 
describe his observable symptoms.  Although one physician in 
2009 noted that the severity of the muscle spasms reported by 
the Veteran were not consistent with imaging studies showing 
no radiculopathy, the Veteran's lay evidence of the nature 
and frequency of his symptoms is credible because it is 
otherwise consistent and was accepted by his private and VA 
clinicians and examiners.  Prior to December 2007, the 
Veteran experienced moderate constant spinal pain with severe 
flare-ups and unpredictable recurrent muscle spasm episodes.  
Occasionally, the spasms require rest for one day.  The 
Veteran obtained relief with stretching, the application of 
moist heat, and the use of over-the-counter and occasional 
prescription medication.  There is no evidence that the 
prescription medication interfered with cognition.  The Board 
also finds credible the Veteran's reports that he 
discontinued his participation in sports and activities with 
children starting in 2003.  The Board will address the 
credibility of the Veteran's statements regarding the impact 
of his spinal disorder on his capacity for employment in more 
detail below.  

The Board concludes that the medical evaluations in March 
2002, August 2003, June 2005, July 2008, and January 2009 are 
adequate to assess the severity of the Veteran's current 
symptoms over this period.  The Board used the latter two 
examinations only as a measure of change in severity between 
June 2005 and December 2007.  Once VA undertakes the effort 
to provide an examination for a claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  An opinion is considered adequate when it is 
based on consideration of an appellant's prior medical 
history and examinations and describes the disability in 
sufficient detail so that the Board's evaluation of the 
claimed disability is a fully informed one.  Stefl v. 
Nicholson, 
21 Vet. App. 120, 124 (2007).  Here, each examiner noted the 
Veteran's reported symptoms, performed a detailed clinical 
examination, and referred to imaging studies.  These 
examination reports were reviewed by the Board in the May 
2007 decision that denied ratings for the spinal disorders in 
excess of 40 and 30 percent respectively and were not 
appealed in the context of establishing the ratings.  

The Veteran challenged the adequacy of the June 2005 
examination in particular because there was no evaluation of 
the left buttock.  The Board finds this contention is without 
merit.  As noted by the Court in its June 2009 decision, it 
is the rating specialist and not the medical examiner who 
make the ultimate determination as to employability.   
38 C.F.R. § 4.16a.  Therefore, any failure to address a 
particular disability does not make an examination inadequate 
in its assessment of other, observed disabilities.  Because 
the Veteran has never reported to VA adjudicators or to his 
clinicians that he experienced any symptoms or loss of 
function as a result of the residuals of his buttock wound 
and scar and because there is no evidence of on-going 
treatment for this disability, the Board concludes that the 
Veteran's employability is not impaired by the residuals of 
the left buttock wound.  The Veteran exercised many 
opportunities to describe his symptoms and their impact on 
his occupation and daily activities to VA and to any of his 
clinicians and examiners and made no mention of his left 
buttock.  He submitted no records from his private physician 
that addressed symptoms or treatment of the left buttock.  
Moreover, the buttock wound was examined in 2009 with no 
noted contribution to the back and neck symptoms. 

The Veteran contended on appeal to the Court that the June 
2005 examination was not contemporaneous to a possible 
increase in severity as demonstrated by his firm's action to 
terminate his services in November 2005.  The firm's decision 
was based on the Veteran's failure to meet minimum 
requirements over the entire preceding year.  The Veteran did 
not report to VA or his clinician and there is no evidence to 
suggest that the symptoms of his service connected 
disabilities necessarily increased in severity after the June 
2005 examination such that his termination was precipitated 
by a marked increase between June 2005 and November 2005.  
Moreover, examinations in 2008 and 2009 indicated that the 
Veteran's spinal symptoms did not become more severe.  The 
limitation in range of motion, extent of pain and stiffness, 
and methods of relief by stretching, moist heat, and 
medications remained substantially as noted in June 2005.  

Therefore, the Board finds that the lay and medical evidence 
of record relevant to the nature and frequency of the 
symptoms of the Veteran's service-connected disabilities is 
credible and is adequate to assess the impact on the 
Veteran's ability to sustain substantially gainful 
employment. 

The Board notes that prior to December 5, 2007, the Veteran 
received compensation at the 70 percent rate that 
contemplated a significant, though not total, level of 
disability.  The Board places some probative weight on the 
Veteran's statements and financial records associated with 
the decline in his income and productivity in his chosen 
profession as a financial services sales representative that 
required extended work weeks and traveling.  However, TDIU is 
warranted if the Veteran is unable to sustain any form of 
substantially gainful employment and not just employment in 
his chosen business or that a chosen business must be 
financially successful.  

From 2002 to 2007, the Veteran's business was not as 
profitable as it had been in the 1990s.  The Board concludes 
that the Veteran's service-connected lumbar and cervical 
spine disabilities contributed to some extent as they caused 
daily pain, limitations in lifting, extended sitting, and 
required frequent breaks.  The records also showed that other 
factors such as a downturn in the economy, competition, and a 
psychiatric disorder (not service-connected at the time), 
also contributed to work performance and financial decline.  
However, the termination of the Veteran's association with 
his firm was based on the firm's production standards over 
the entire previous year and did not preclude the Veteran 
from using his financial skills in other business 
opportunities, as either a private business owner or 
employee.  Notably, the financial records showed that the 
Veteran continued to use a vehicle for business 8300 miles or 
more per year and continued to incur business expenses.  The 
Veteran contends that this level of effort was not 
substantially gainful, but the Veteran continued to pursue it 
from 2002 to 2007.  Therefore, the Board places some 
probative weight on the decline in sales productivity and 
financial success as in part the result of recurrent back and 
neck pain.   

The Board does not conclude that the Veteran's lack of 
financial success in a private business necessarily 
demonstrates incapacity to earn an adequate wage in all other 
forms of employment consistent with the Veteran's education 
and experience.  The Veteran's college level education and 
decades of experience in financial planning are viable skills 
for a variety of administrative positions in general business 
or educational settings that do not require travel and 
solicitation of client business.  The Veteran contends that 
his lack of success in sales would not be attractive to 
employers and that no employer could accommodate an employee 
that needed to take breaks from extended sitting, stretch, 
and use moist heat applications.  The Veteran did not report 
and the record does not show that he ever sought other forms 
of employment or vocational retraining for positions that 
could accommodate his disabilities.   

The Board finds that the 2005 and 2009 VA physician's 
assessments of the Veteran's capacity to perform 
administrative work are competent and credible. Neither 
physician provided a comment beginning, "My rationale is..."  
Nevertheless, the Board finds that both clinicians supported 
their opinions by preceding them with a review of the 
Veteran's symptoms and on-going treatment, clinical 
observations of the Veteran's limitations, and the results of 
imaging studies.  Their opinions regarding the Veteran's 
incapacity for physical employment but adequate capacity for 
sedentary employment did not stand alone but were included as 
part of a comprehensive evaluation of all medical features of 
the spinal disabilities.  The Board concludes that the 
examinations were adequate, and that the opinions offered 
were based on clinical facts and observations, and that they 
warrant probative weight.  

The Board places less probative weight on the Veteran's 
statements that hot showers and stretching are his only forms 
of relief and that these accommodations are not available in 
any form of substantially gainful employment.  The Board also 
places less probative weight on the Veteran's contention that 
he is unable to work an eight hour day or a 40 hour week 
because he needs to stretch and apply moist heat.  The 
Veteran's private physician noted only that he would not be 
able to work 50 to 70 hours per week but did not provide an 
opinion that the Veteran was incapable of a normal work 
regimen.  There is no evidence that the Veteran is a 
candidate for medical intervention such as surgery.  The 
Veteran reported flare-up episodes that required bed rest, 
but the Veteran has not required medical intervention or 
hospitalization.  No severe muscle spasms were observed by 
any clinician.  The Veteran noted that he sees his physician 
twice per year.  The Veteran was able to operate an 
automobile for an hour and for over 8,000 business miles per 
year.  He was also able to use a riding lawn mower and 
perform household chores, and walks with a normal gait 
without support devices or back braces.  The Veteran reported 
that he used a heating pad.  Although he may use hot showers 
for relief at home, there is no evidence that a physician 
discounted or that the Veteran attempted but was unable to 
obtain relief from the use of other appliances for the 
ambulatory application of heat to back muscles.  

The Veteran offered no evidence or rationale for the 
proposition that no employer could accommodate his need for 
breaks to stretch or relax his back muscles.  There is no 
evidence that the Veteran sought a sedentary position and 
that he was not accepted because of his physical 
disabilities.  The Board concludes that it is reasonable that 
an employee with the Veteran's level of administrative and 
financial skills, at home or at a place of business, would be 
permitted to stretch and use heating appliances to relieve 
back pain during the work day and not be required to perform 
lifting or extended standing.  There is no evidence that the 
Veteran's medication regimen affects cognition.  The Veteran 
has not sought vocational training in any other 
administrative field.   

The Board places a great deal of weight on the fact that it 
is not until an examination performed after December 5, 2007, 
that it was medically shown that psychiatric symptoms 
contributed to the Veteran's unemployability.  While service 
connection was later awarded for the psychiatric disability, 
the effective date of the award was December 5, 2007.  While 
arguments can be made that the psychiatric disorder may have 
contributed to the Veteran's employability prior to December 
2007, the file contains no medical evidence supporting that 
conclusion.  The effective date of service connection for the 
psychiatric disorder (and the TDIU) is December 5, 2007.  
Prior to that date, VA may not consider disability from 
nonservice connected problems when deciding whether a TDIU is 
warranted.  For the period prior to December 5, 2007, the 
Board must only consider the impact on employment of the 
Veteran's physical disabilities (and not to any psychiatric 
disability, as none was in effect at that time).  The weight 
of credible lay and medical evidence demonstrates that the 
Veteran was not precluded from all forms of substantially 
gainful employment due to service-connected disabilities 
during the period prior to December 5, 2007.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to total disability based on individual 
unemployability, for the period prior to December 5, 2007 is 
denied. 


REMAND

During the pendency of this appeal, in August 2008, the RO 
granted service connection and a 50 percent rating for 
posttraumatic stress disorder, effective December 5, 2009, 
denied a new claim for an increased rating for the lumbar 
spine; and denied service connection for a stomach disorder, 
hypertension, and peripheral myopathy.  In September 2008, 
the RO denied an increased rating for the cervical spine and 
denied service connection for a stomach disorder.  In March 
2009, the RO denied claims for increased ratings for the 
lumbar spine and cervical spine and granted Dependents' 
Educational Assistance, effective July 24, 2008.  In January 
2009 and June 2009, the Veteran expressed disagreement with 
the decisions on increased ratings for lumbar and cervical 
spine disorders, service connection for a stomach disorder, 
hypertension, and peripheral myopathy; the initial 50 percent 
rating for PTSD; and the effective date for Dependents' 
Educational Assistance.  The RO has not yet issued a 
statement of the case regarding these issues. 

When a claimant files a timely notice of disagreement and 
there is no statement of the case issued, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case. The failure to issue a 
statement of the case is a procedural defect requiring 
remand. Manlincon v. West, 12 Vet. App. 238 (1999). 
 
Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative 
with a statement of the case addressing 
each of the following issues: entitlement 
to an increased rating for a lumbar spine 
disorders; entitlement to an increased 
rating for a cervical spine disorder; 
entitlement to service connection for a 
stomach disorder; entitlement to service 
connection for hypertension; entitlement 
to service connection for peripheral 
myopathy; entitlement to an initial rating 
in excess of 50 percent for PTSD; and 
entitlement to an earlier effective date 
for Dependents' Educational Assistance.  
Thereafter, provide the Veteran the 
opportunity to perfect an appeal, if 
desired. 

The purposes of this remand are to assist the Veteran with 
the development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


